Citation Nr: 0828589	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

The veteran submitted a statement in July 2006 in which she 
indicated that she wanted to have a hearing before a Decision 
Review Officer (DRO) in connection with her appeal for 
individual unemployability.  The failure to afford the 
veteran a hearing would amount to a denial of due process.  
38 C.F.R. § 20.904(a)(3) (2007).  Therefore, the veteran 
should be scheduled for a hearing before a DRO at that RO in 
St. Louis, Missouri.

The Board further observes that the veteran is in receipt of 
monthly benefits from the Social Security Administration 
(SSA).  However, the SSA records associated with the claims 
file are from a prior SSA denial in January 2003.  In a 
December 2005 decision, the veteran was granted SSA 
disability benefits, effective April 2004.  Therefore, the RO 
should obtain and associate the additional SSA records 
subsequent to the January 2003 denial with the veteran's 
claims folder.  See also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Finally, VA's duty to assist includes providing the claimant 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  A VA social and 
industrial survey and general medical examination is deemed 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
in order to schedule the veteran for a 
personal hearing with a DRO at the local 
office in accordance with her request.  
The veteran should be notified in writing 
of the date, time, and location of the 
hearing.  After the hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits 
to the veteran.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of these records.

3.  The RO/AMC should request that a 
social and industrial survey be undertaken 
by a social worker, in order to elicit and 
set forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it contains 
important historical data.

4.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the veteran is now 
suffering therefrom.  All indicated tests 
or studies deemed necessary should be 
done.  The claims file, this REMAND, and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of any 
symptomatology found, and that examiner 
should render an opinion whether the 
service-connected psychiatric disorder 
and/or hypertension prevents the veteran 
from being gainfully employed, or whether 
a nonservice-connected disability (or 
disabilities) prevents the veteran from 
being gainfully employed.


The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  It 
is requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




